UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

 

 

: EASTERN DIVISION
Carol Hermann
; )
Plaintiff (s), )
Vv Case No 4:20CV1216
)
Kirkwood R-7 School )
District, et al
; )
Defendant(s). )
NOTICE OF INTENT TO USE
PROCESS SERVER
Plaintiff
Comes now and notifies the court of the intent to use

 

(Plaintiff or Defendant)

TBJ LUC / Travis Jones

 

(name and address of process server)

223 Salt Lick Rd #405

 

St. Peters, MO 63376

 

. Kirkwood R-7 School District
To serve: David Shapleigh

in the
(name of defendants to be served by this process server)

above-styled cause. The process server listed above possesses the
requirements as stated in Rule 4 of the Federal Rules of Civil Procedure.

The undersigned affirms the information provided above is true and correct.

09/09/2020 /s/Grant C. Boyd #67362

 

 

(date) (attorney for Plaintiff)

 

(attorney for Defendant)

 
